                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Noah J. McCourt,                                      Civil No. 19-cv-1462 (SRN/TNL)

                     Plaintiff,

 v.                                                            ORDER

 Minnesota County Attorney’s Association,

                     Defendant.



      Based upon the Report and Recommendation by United States Magistrate Judge

Tony N. Leung dated August 7, 2019 [Doc. No. 4], along with all the files and records,

and no objections to said Recommendation having been filed, IT IS HEREBY

ORDERED that:

      1.     This action is DISMISSED WITHOUT PREJUDICE under Fed. R. Civ.

             P. 41(b) for failure to prosecute.

      2.     The application to proceed in forma pauperis of plaintiff Noah J. McCourt

             [Doc. No. 2] is DENIED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: August 29, 2019                             s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge
